Citation Nr: 0009501	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral disc 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1997, the veteran filed a notice of 
disagreement and the RO furnished him with a statement of the 
case.  The veteran filed a substantive appeal in July 1997.

The Board notes that the veteran requested a Board hearing by 
videoconference.  Such a hearing was scheduled for February 
16, 2000, but the veteran failed to appear. 


FINDINGS OF FACT

1.  An examination of the veteran's spine was necessary to 
rate his service-connected disability of lumbosacral disc 
disease.

2.  Notice to report for a spine examination was sent to the 
veteran's address of record.

3.  Without good cause, the veteran failed to report for the 
spine examination.  


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disc disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reveals that, when the veteran filed his 
substantive appeal in July 1997, the recent evidence 
concerning his lumbosacral spine consisted of VA outpatient 
treatment notes dated in 1996 and office notes of a private 
physician, also dated in 1996.  In his substantive appeal, 
the veteran contended that the VA outpatient treatment 
records were inadequate to rate his disability, and he 
requested "a complete and thorough examination."

The veteran's disability of lumbosacral disc disease is rated 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome.  The Board finds that, as 
the veteran contended, the available treatment records from 
1996 were not adequate to determine whether the schedular 
criteria for an evaluation in excess of 40 percent under 
Diagnostic Code 5293 had been met.

An examination of the veteran's spine at a VA medical center 
was scheduled for September 29, 1998, and notice of the 
examination was effectively sent to the veteran's address of 
record.  However, he did not report for the examination, and 
he has not responded to an RO letter requesting the reason 
for the failure to report and asking if he was still 
willing/able to report for such an examination.  The RO also 
advised the veteran that the examination was required and 
that failure to complete the examination would have an 
adverse effect on his appeal.  No response was received from 
the veteran.

Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, actions shall be taken in 
accordance with regulations, as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1999); see also Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).

In the veteran's case, in the absence of any explanation for 
his failure to report for the needed VA spine examination, 
for which he received notice, the Board finds that his 
failure to report was without good cause.  Under applicable 
regulations, his claim for an increased rating must therefore 
be denied.  38 C.F.R. § 3.655.  In reaching this 
determination on the basis of 38 C.F.R. § 3.655, the Board 
notes that the veteran was duly advised by the RO that the 
examination was required and that failure to report would 
have an adverse effect on his appeal. 

The veteran may always advance a new claim for an increased 
rating if he believes his service-connected disability has 
increased in severity.  If he does so, the Board stresses to 
the veteran the importance of his cooperation in appearing 
for any required examination.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

